Granger, J.
The question submitted is whether or not the district court should have overruled the motion to strike from the files, the answer by which the issues were changed from those stipulated. It will be observed that there was no attempt to in any way dispose of the stipulation, nor does it appear that the action of the. court in permitting the answer to remain was based on any claim of fraud, mistake, or unfairness in making the stipulation. The record presents the question, as we understand it, whether as a matter of right, a party may, on appeal, disregard such a stipulation, and present new issues. We are agreed that, if the intent of the parties was that the stipulation should obtain for the purposes of the case, and not alone for the purpose of the trial before the justice of the peace, the district court could not properly permit the issues to be changed while the stipulation was in force. A majority of the members of this court construe the stipulation as applicable only to the trial before the justice. Mr. Justice Given and the writer take the other view, and regard it as a stipulation for the 'purposes of the case, and as controlling the issues until set aside. , The views of the majority require that the judgment should stand affirmed.